Citation Nr: 0512741	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  96-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Basic eligibility for nonservice-connected disability 
pension benefits.

2.  Entitlement to service connection for back disability.

3.  What evaluation is warranted for headaches since May 4, 
1995? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1984.  He also served in the U.S. Army Reserves from 
August 1984 to August 1986, and in the Army National Guard 
from May 1991 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1995, December 2001 and May 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania.  This case was remanded by the Board in July 
2000.  It was returned to the Board in March 2005.

The record shows that the veteran was issued a statement of 
the case in May 2004 in response to his disagreement with a 
July 2002 rating decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for psychiatric disability.  Following 
the issuance of the above statement of the case, no further 
communication was received from the veteran or his 
representative suggesting that he is seeking appellate review 
of the July 2002 rating decision.

In his VA Form 9 received in November 2004, the veteran 
requested a Board hearing in Washington, DC.  The requested 
hearing was scheduled for December 2004 but the veteran 
failed to report.  In January 2005, his representative 
requested that the Board schedule another hearing for the 
veteran.  In February 2005, the veteran withdrew the request 
for a Board hearing.  No request for a Board hearing remains 
pending.

In a December 2004 statement, the veteran's representative 
appears to have raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This matter is therefore 
referred to the ROIC for appropriate action.

The issue of basic eligibility for nonservice-connected 
disability pension benefits is addressed in the instant 
action.  The remaining issues listed on the title page of 
this action are addressed in the REMAND portion of the 
decision below and are REMANDED to the ROIC via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have 90 days of active military service 
during any portion of a period of war. 


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.6 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2004), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and to ask for any evidence in the 
claimant's possession that pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

A December 2001 decision by the ROIC denied the veteran's 
claim for VA pension benefits.  The decision explained that 
the claim was denied on the basis that he did not serve on 
active duty for at least 90 days during a period of war.  The 
ROIC provided the veteran with a statement of the case in 
June 2002 which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  By explaining to the 
veteran that a basic prerequisite to eligibility for pension 
benefits was active duty service during a period of war the 
ROIC effectively advised the claimant of the information and 
evidence necessary to substantiate his claim.  The Board 
accordingly finds that the veteran has received the notice to 
which he is entitled in connection with this claim.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, VAOPGCPREC 5-2004; 69 
Fed.Reg. 25180 (2004), also held that VA is not required to 
assist a claimant in developing evidence to substantiate a 
claim where there is no reasonable possibility that such aid 
could substantiate the claim because there is no legal basis 
for the claim, or because undisputed facts render the 
claimant ineligible for the claimed benefit.  The veteran in 
this case does not dispute that his entire period of active 
service occurred in peacetime for VA purposes. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran contends that he is eligible for VA nonservice-
connected pension benefits.

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The determination as to 
whether a claimant's service meets this threshold requirement 
usually is dependent upon service department records 
verifying the claimant's service.  38 C.F.R. § 3.203 (2004); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that 
a service department determination as to an individual's 
service shall be binding on VA).  A claim by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the 
service requirements of that section if he served in active 
military, naval or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  38 C.F.R. § 3.6(a).

The veteran's DD Form 214 shows that his only period of 
active service occurred from August 1980 to August 1984.  He 
also served in the U.S. Army Reserves from August 1984 to 
August 1986, and in the Army National Guard from May 1991 to 
May 1993.  The record does not show, and the veteran does not 
contend, that he had periods of active duty for training or 
inactive duty training between May 1991 and May 1993 totaling 
90 days or more, and during which he was disabled from an 
injury or disease incurred or aggravated in line of duty.  Of 
course, no portion of the period from 1980 to 1984 (or from 
1984 to 1986) is recognized by VA as occurring during a 
period of war.  See 38 C.F.R. § 3.2.  Accordingly, the 
veteran did not serve on active duty for at least 90 days 
during a period of war.

The Board recognizes the veteran's arguments that he meets 
the medical and income requirements for a nonservice-
connected pension.  As discussed above, however, he does not 
meet the predicate wartime service requirement in this case 
of service on active duty during a period of war for at least 
90 days.  In consideration of the foregoing, the veteran does 
not meet the threshold requirements for eligibility for VA 
pension benefits.  Therefore, his claim for entitlement to 
nonservice-connected disability pension benefits lacks legal 
merit and his claim must be denied.


ORDER

The claim of basic eligibility for nonservice-connected 
disability pension benefits is denied.


REMAND

The veteran contends that his back disorder, which includes 
both his lower back and his cervical spine, originated in 
service.  He also contends that the initial evaluation 
assigned his headache disorder does not accurately reflect 
the severity of that disability.

With respect to his back disorder, the veteran contends that 
he injured his lower back and neck in service when he was 
knocked down by a truck, when he was involved in a motor 
vehicle accident (MVA), and when he fell while on "KP" 
duty.  

Service medical records show that in November 1982 he 
complained of backache after he struck the back of his neck.  
He described his symptoms as extending from the scapula area 
to his lumbar regions.  X-ray studies of the cervical region 
were normal, and the records show that he was asymptomatic 
five days later.  

In July 1983, the veteran reported a history of a back injury 
one year prior and a recent back injury after pulling a heavy 
cable.  He was treated for a pulled lower back muscle and 
prescribed Parafon.  Later that month he was involved in an 
MVA, but did not report any lower or upper back complaints.  
The report of a May 1991 service examination for the U.S. 
Army National Guard is silent for any reference to pertinent 
back complaints or findings.

The veteran was seen for a VA examination in October 1989 at 
which time he reported complaints of neck and back pain since 
a 1982 car accident.  Physical examination revealed mild low 
back tenderness to palpation.  The diagnosis was status post 
head injury and neck spasms. 

VA treatment records for March 1985 to August 2004 are silent 
for any reference to back complaints or findings until 
December 1993, at which time the veteran was noted to present 
with several psychosomatic complaints.  Physical examination 
at that time was negative for any pertinent abnormalities.  

During a May 1997 hospitalization he complained of neck and 
lower back pain.  X-ray studies of the lumbosacral spine were 
normal, but a June 1997 computed tomography (CT) study showed 
degenerative changes.  May 1997 X-ray studies of the cervical 
spine showed degenerative joint disease changes, but a June 
1997 CT study was normal.  The veteran was diagnosed with 
chronic lower back and neck pain.  

Subsequent treatment records show that he was diagnosed with 
degenerative disc disease by history, and that the appellant 
reported his symptoms began in service.  A CT scan of the 
neck in February 2003 was normal, and X-ray studies of the 
lumbosacral spine in January 2004 were negative for any 
spondylosis or degenerative disc disease.

When examined by a VA neurologist in February 1997, the 
veteran reported injuring his back in service, and having 
back pain since.  Following physical examination the examiner 
concluded that the veteran had musculoskeletal low back pain 
without radiculopathy.  A February 1997 VA general medical 
examiner concluded that the veteran had chronic low back pain 
secondary to trauma, but a February 1997 VA psychiatric 
examiner concluded that the appellant's chronic complaints of 
pain (including back pain) were likely related to chronic 
substance abuse.  A February 1997 orthopedic examiner 
concluded that the veteran had a long history of low back 
pain with current bilateral lower extremity symptoms.  The 
veteran's subsequent VA outpatient clinic records continue to 
note complaints of back pain without addressing the etiology 
of any back disorder. 

The veteran was afforded a VA examination in March 2003 to 
determine the etiology of his back disability, at which time 
the examiner limited his findings to the lower back.  
Following physical examination and review of certain X-ray 
studies of the lower back he interpreted as within normal 
limits, the examiner diagnosed a chronic low back strain.  
The examiner concluded that the etiology of the strain was 
unclear in light of the absence of structural damage to the 
veteran's spine on X-ray studies.  The examiner suspected 
that the back problems at issue were due to lack of exercise.

In a July 2003 addendum to the March 2003 examination report, 
the examiner clarified that while the veteran apparently 
experienced two MVAs and a fall in service, the X-ray studies 
he reviewed did not show skeletal changes suggesting that 
whatever damage occurred in service produced any bony 
changes.  He suggested that the veteran's lower back 
complaints might be functional in nature.  The examiner 
refused to provide an opinion with respect to the veteran's 
cervical spine complaints, pointing out that he did not 
examine the veteran's neck or review any cervical spine X-ray 
studies.

In an additional February 2004 addendum, the examiner noted 
that the veteran was not "greatly" disabled following any 
inservice injury, and that after service the appellant 
engaged in a strenuous occupation for years without 
evidencing significant difficulty.  The physician again noted 
the absence of X-ray evidence of permanent damage to the 
spine.  The examiner concluded that the veteran's back pain 
was secondary to strain, and was related to the appellant's 
life activities, poor posture, and lack of exercise.  The 
examiner indicated that he did not feel "it is likely" that 
the veteran's recurrent back pain was related to any service 
injury.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Although the March 2003 examiner indicated that he did not 
believe it was "likely" that the veteran's low back 
disorder was related to service, he did not exclude the 
possibility that it was as likely as not that the disorder is 
etiologically related to service.  The opinion provided by 
the examiner is therefore deficient, and further development 
is required.  If possible, and given the apparent difficulty 
the March 2003 examiner evidenced in addressing the etiology 
of the veteran's back disability, the examination should be 
conducted by a physician who has not previously examined the 
appellant. 

The Board also points out that the instant claim for a back 
disorder includes the cervical spine, and that the July 2000 
Board remand specifically requested that VA examination of 
the veteran's back encompass the cervical spine.  The March 
2003 examiner did not evaluate the cervical spine, and the 
ROIC has not otherwise afforded the veteran a VA examination 
addressing the etiology of any cervical spine disorder, 
contrary to the instructions contained in the July 2000 Board 
remand.  Hence, further development is required.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order). 

Turning to the headache disorder, the record shows that the 
veteran was last examined by VA for that disability in 
February 2004 in connection with his claim for service 
connection.  In statements made following the May 2004 grant 
of service connection for headaches, the veteran has 
indicated that his headaches become so severe as to require 
bed rest and absence from work.

The veteran's headache disorder is rated by analogy to 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides 
assigned levels of disability for migraine headaches based on 
the frequency of prostrating attacks, and economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).  Unfortunately, the February 2004 examination report 
does not provide sufficient findings on which to determine 
the proper rating for the veteran's headache disorder, 
particularly in light of his post-February 2004 statements.  
The Board will therefore remand this issue as well.

The Board lastly notes that VA treatment notes for March 2004 
indicate that the veteran applied unsuccessfully for 
disability benefits from the Social Security Administration 
(SSA).  While the veteran indicates that the denial of 
benefits was based on the lack of the required number of work 
quarters to establish basic eligibility (i.e., a non-medical 
basis for the denial), the Board believes that any records 
from SSA which have yet to be associated with the claims 
folder (duplicate SSA records are not needed and should not 
be added to the file) are potentially relevant to the 
remaining issues on appeal and should be obtained.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the ROIC for the 
following actions:

1.  The ROIC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the remaining claims on 
appeal.  With any necessary 
authorization from the veteran, the 
ROIC should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
appellant which have not been 
secured previously.  If the ROIC is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
appellant of this and ask him to 
provide a copy of the outstanding 
medical records.

2.  The ROIC should attempt to 
obtain a copy of any SSA decision 
denying the veteran disability 
benefits, a copy of the medical 
records upon which the denial was 
based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

3.  Then, the ROIC should arrange 
for the veteran to undergo a VA 
neurological examination of his 
headache disorder by a physician 
with appropriate expertise.  All 
indicated studies should be 
performed.  In accordance with the 
latest AMIE worksheets for rating 
headaches the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any disability.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected headache disorder 
on the veteran's ability to work.

The rationale for all opinions 
expressed should be provided.  The 
claims files must be made available 
to and reviewed by the examiner.  

4.  The ROIC should also arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise, preferably 
one who has not previously examined 
the appellant, to determine the 
nature and etiology of any back 
disability.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed.  With 
respect to each lower back and 
cervical disorder identified, the 
examiner must opine whether it is at 
least as likely as not that the 
disorder is etiologically related to 
the appellant's period of service, 
and whether arthritis of any spinal 
segment was present within one year 
of his discharge therefrom.  The 
claims folder or copies of all 
relevant evidence must be made 
available to the examiner for proper 
review of the medical history.  

5.  Thereafter, the ROIC should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The ROIC should review the 
examination reports to ensure that 
they are in complete compliance with 
the directives of this REMAND.  If 
the reports are deficient in any 
manner, the ROIC must implement 
corrective procedures at once.  The 
ROIC should then undertake any other 
action required to comply with the 
notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
ROIC should prepare a new rating 
decision and readjudicate the issues 
remaining on appeal.  The ROIC 
should also document in writing 
whether the case should be referred 
to the Director of the Compensation 
and Pension Service for extra-
schedular consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the ROIC should issue a supplemental 
statement of the case and provide the appellant and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the ROIC.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


